     Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 1 of 17 PageID #:2563



                    IN THE UNITED STATES DISTRICT COURT FOR TIIE
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MORGAN STANLEY SMITH BARNEY LLC,

                          Plaintiff,

                                                           Case No. 18-cv-O6373

RONALD OUWENGA, BRIAN THOMAS,                              Hon. Joan B. Gottschall
MYRON HENDRIX, MICHAEL BRUNNER,
JEFF SCHIMMELPFENNIG, and ZACHARY                          Magistrate Sidney I. Schenkier
BIRKEY,

                          Defendants.


                 REPLY MEMORANDUM IN SUPPORT OF MORGAN STANLEY'S
                 RENEWED MOTION FOR A TEMPORARY RES TRAI N ING ORDER

I.      TNTRODUCTION

                 Morgan Stanley Smith Bamey LLC ("Morgan Stanley") respectfully submits this

Reply in support of its Renewed Motion for a Temporary Restraining Order. Morgan Stanley's

entitlement to a TRO is overwhelming, and it is abundantly clear that Defendants have

perpetrated a fraud upon this Court. Now, having been caught "red-handed" in a veritable web

oflies, Defendants go to desperate lengths to try to explain away their conduct    and evade being

held to their contractual and other legal obligations. Defendants cannot do so.

                 Indeed, in their opposition, Defendants (all ofwhom exp ressly consented to the

issuance   of injunctive reliefin their agreements in the event ofa breach) t do not even address,

much less deny, that:

                     o    Contrary to the averments in their Declarations, signed under penalE   of
perjury, that "I can state unequivocatly that I did not take or retain any MSSB information or


lSee Amended Complaint, flfl 18, 28.
    Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 2 of 17 PageID #:2564



client informatioz," Defendants collectively retained the contact information of hundreds of

Morgan Stanley clients in their cell phones (Morgan Stanley's Initial Memorandum at 2);

                   o    Defendants fiedfalse and verified interogatory responses claiming they

contacted Morgan Stanley clients through "memory, the White Pages, and other public sources,

such as the Intemet," only to later admit that at least four used "certain information thal t'as on

his phone" to contact Morgan Stanley clients;

                    .   Hendrix, after claiming "unequivocally" in his Declaration not to have

 retained "any client information," and verifying in his intenogatory response that he contacted

 Morgan Stanley clients through "memory, the White Pages, and other public sources, such as

 the Intemet," likewise amended his verified interrogatory response to state he used information

 obtained "presumably from the intemet";

                    .   Ouwenga, having made the same false claims both in his Declaration and

 interrogatory response, printed a client list from a third-party vendor he had utilized at Morgan

 Stanley only two days after his resignation, and used this list containing the names, addresses

 and birthdays of 347 Morgan Stanley clients to contact these    clients. (Morgan Stanley's Initial

 Memorandum, Exhibits A, C-D; Morgan Stanley's Opposition to the Motion to Dismiss,

 Exhibit F); and

                    o   Defendants all defied the explicit instructions of their current employer,

 Stifel Nicholaus ("Stifel"), not to retain any client information including on their cell phones.

               Unable to deny their "unequivocal" representations to the Court, which have

proven to be patently false,   nd saying not one word in their opposition briefabout their false

interrogatory responses or their failure to adhere to Stifel's instructions, Defendants now argue,

in a further effort to delay being held to their contractual commitments, that the information they



                                                   2
    Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 3 of 17 PageID #:2565



secretly retained and used "belong to Defendants" and is "not   confidential." Defendants made

no such argument at the TRO stage. Instead, not wanting to leave anlthing to chance, and allow

the Court to issue a ruling based on the true facts, Defendants filed false Declarations. Only

now, when the truth has been revealed, do Defendants completely change course.

               Defendants' arguments are entirely hollow and fail on multiple grounds. First, in

their Declarations, Defendants swore "unequivocally" not to have "any MSSB information or

client information." Defendants cannot credibly claim that the contact information of Morgan

Stanley clients (in this case hundreds) is not "client information." The fact that Defendants may

"own" their cell phones is meaningless as well. It is the information on those cell phones, and

the information Ouwenga improperly accessed after his resignation, which is at issue.

               Indeed, this information is both "MSSB information" and "client information."

Defendants' JPAS state they cannot "retain any information regarding any such Client Accounts,

including but not limited to, a list of Morgan Stanley client names and/or client contact

information." (Exhibit A to the Amended Complaint at 3, fl IV). The FA Agreements signed by

Ouwenga and Hendrix similarly define "TRADE SECRETS AND OTHER CONFIDENTIAL

INFORMATION" to include, inter alia, "the names, addresses, [and] telephone numbers" of

Morgan Stanley clients. (Exhibit C to the Amended Complaint at 1, tl 2).

               Even Stifel is in full agreement, instructing Defendants not to retain any client

information on their cell phones. (Morgan Stanley's Initial Memorandum, Exhibit B). In their

initial interrogatory responses, Defendants also were careful to state only that they had not

retained any "Morgan Stanley documents." This shows that even Defendants concede the client

information they retained on their phones is "MSSB information."

               Defendants' suggestion that "many" of the clients at issue pre-date their




                                                 J
        Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 4 of 17 PageID #:2566



employment with Morgan Stanley, or are "family members, friends, Iand] personal

relationships," even were it legally relevant (which it is not), is groundless. (Defendants'

Opposition at 1). Ouwenga's entire career in the securities industry has been with Morgan

Stanley or its predecessors. Birkey spent less than ayear at a small firm before joining a Morgan

Stanley predecessor (Smith Bam ey) in2007, and the remaining Defendants have been with

Morgan Stanley or its predecessors since 1993. Defendants' allegation that "many" ofthe clients

pre-date their employment also is squarely contradicted by their own supplemental Declarations

in which they claim merely they have known a "number" ofthe individuals since prior to their

Morgan Stanley employment. (Defendants' Opposition, Exhibit 2 at $ 9).

                       Defendants also admit retaining and using information relating to "others" and/or

"other individuals who were customers"                    -   i.e. individuals with whom they had no relationship

apart from acting as their Morgan Stanley Financial                      Advisor. (Defendants' Opposition, Exhibits

1,2at\6,           !} 7,   respectively). Indeed, while Defendants stridently opposed entry ofa TRO

based on alleged "speculation," faced             with the hard reality oftheir concrete misrepresentations to

the Court, it is they who now engage in rampant speculation. Ouwenga's supplemental

Declaration uses the terms "to the best ofmy recollection," or                     "l   believe" seyen separate times.

The other Defendants' supplemental Declarations are replete with this very same language.

                       Most significantly, Defendants' confidentiality obligations extend to a// clients.

Stifel's instructions to Defendants likewise do not distinguish between clients who supposedly

were Defendants' "friends or            family"   as opposed          to other clients. Defendants also fail to cite a

slhgle Illinois case holding that information relating to clients who supposedly are ..friends or

family" is not confidential, or that        a   Financial Advisor "owns" information relating to clients. In

fact.   in   IDS   Fin. servs v. smithson,      843   F   . Supp. 415, 419 (N.D.        Ilt.   1994), the court   flatly



                                                                  1
    Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 5 of 17 PageID #:2567



rejected Defendants' argument, holding: "The terms ofthe agreements are clear. That many                      of

Smithson's clients are friends and were acquired through hard work and long hours is ofno

significance. The hard work and long hours were engaged for the benefit of IDS and were an

essential part of his agreements with       IDS. Smithson was aware from his agreements that no

matter how he found his clients, he was limited to using IDS's products or services and that the

clients would thus be serviced only by IDS. If Smithson did not like the arrangement offered by

IDS, then he should not have accepted it."

                Although every Financial Advisor has "family and friends" among his./her

clientele, Illinois courts routinely grant injunctive relief prohibiting them from soliciting azy

clients or retaining information relating to any clients. See, e.g., Merrill Lynch v. Salvano,999

F.2d 211,215 (7th Cir.1993) ("We are unable to conclude that the district court abused its

discretion in granting a TRO enjoining the defendants from soliciting any business from Merrill

Lynch clients and from disclosing Merrill Lynch               re   cords."); Merrill Lynch v. Cross, 1998 U.S.

Dist. LEXIS 3188 (N.D.    Ill.   1998) (issuing injunctive relief to enforce non-solicitation and non-

disclosure provisions with respect to all clients serviced by the departing Financial Advisor);

Merrill Lynchv. Patinkin,199l U.S. Dist. LEXIS 6210 (N.D. Ill. May 9, l99l (same).

                Crucially, nothing Defendants can say changes the fact that they made blatantly

false representations to this    court. Had they been truthful, Morgan Stanley             has little doubt the

court would have entered    a    TRo in september, and its claim for permanent injunctive relief

would have been resolved long ago in FINRA. As the court is aware and the parties do not

dispute, under FINRA Rule 13804,           if the court   issues a     TRo, the case is set for expedited

hearing before FINRA    within     1   5 days. In this case, the arbitration panel has already been

appointed by FINRA and is waiting to hear Morgan Stanley's claim for permanent
                                                                               inj,nctive



                                                          5
      Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 6 of 17 PageID #:2568



reliefon an expedited basis when and ifthe Court issues temporary injunctive relief.

                 Remarkably, Defendants even have the audacity to claim that Morgan Stanley has

engaged in "bad    faith." (Defendants' Opposition at 5). It        is Defendants who have engaged in

extreme bad    faith. Defendants      evaded entry   ofa TRO by submitting perjured Declarations.2

Equally astounding, each Defendant has submitted supplemental Declarations, again under

penalty of perjury, stating    "l   have never misled the Court or MSSB in my declarations to this

Court." (Defendants' Opposition, Exhibits l,2atll16, fl10, respectively). Rather than recanting

their prior false statements, Defendants "double down" and repeat them.

                 In sum, as critical as it is for Morgan Stanley to obtain a TRO, it is equally

important that the integdty ofthese proceedings be preserved. Defendants' refusal to accept

accountability for their own misconduct, disingenuous efforts to "shift the blame" to Morgan

Stanley, and   full endorsement of their prior false statements, is totally outrageous.

II.     DISCUSSION

         A.      Morsan Stanley Has a Reasonable Likelihood of Success On the Merits

                 Morgan Stanley unquestionably has a reasonable likelihood of success on the

merits. It is vital to note that nowhere do Defendants address the Seventh Circuit's ruling in Glri

Scouts of   Manitou Council, Inc. v. Girl Scouts of U.S.A.,549 F.3d lO'19,1096 (7th Cir. 2008),

holding that, where the other factors for a TRO weigh substantially in Morgan Stanley's favor, it

need only establish a "more than negligible" chance          of success on the merits ofone of its claims.

Clearly, this is the case here. At the argument, after noting what it deemed to be "the speculative

nature of Morgan Stanley's evidence and the clear swom denials of defendants," the                 court

proceeded to state:   "l think Morgan      Stanley could clearly establish ineparable injury        if its proof


2 Defendants' statements unquestionably were false. They also were highly material
                                                                                   and went to the very heart   of
the Court's determination as to whether a TRO should be issued.


                                                        6
      Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 7 of 17 PageID #:2569




on the merits were stronger." (Defendants' Opposition at      3). The proofthat Defendants used

information they swore they did not possess in order to contact clients is now undisputed.

                 The equities likewise weigh heavily in Morgan Stanley's       favor. This Court

accepted their swom denials at "face value" and, as a result, Defendants bought themselves

valuable time to continue diverting Morgan Stanley clients through the use of the very

information they swore they had not retained. Defendants then delayed Morgan Stanley even

further in discovering the truth by providing false intenogatory responses. Also, if a TRO is

issued, FINRA    will hold a hearing   on permanent injunctive relief within   only   15 days.   In

contrast, if no TRO is issued, Defendants will have even more time to violate their obligations

and to   inflict irreparable harm upon Morgan Stanley.

                 Although Morgan Stanley need only show a "more than negligible" chance of

success on the merits, given that the other injunctive factors weigh so heavily in its favor,

Morgan Stanley has a strong likelihood of success on the merits. In fact, Defendants have all but

abandoned their primary defense, that their JPAs fail for a "lack of consideration" because they

were signed less than two years before their resignations. As a threshold matter, Defendants

never argued their confidentiality obligations failed for a lack of consideration. Ouwenga and

Hendrix similarly never contended that any of their obligations in their FA Agreement failed for

a lack of consideration. Defendants also do not deny signing JPAs containing non-solicitation

coyenants more lhan two years prior to resigning. (Amended Complaint, Exhibits H-J).

                 In any event, as set forth in the Initial Memorandum (at 7-9), six judges of this

Court have refused to apply a "bright-line two year rule" for consideration. A seventh simitarly

rejected it in Airgas united states, LLC v. Adoms,2016 u.s. Dist. LEXIS s2s69
                                                                                        N.D. Ill.     June

27
     '2016). Defendants' claim that the JpAs/FA Agreements ',lack mutuality,,, that Morgan



                                                   7
     Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 8 of 17 PageID #:2570



Stanley is "not a party to the JPAs," and their other defenses also are thoroughly refuted in the

Initial Memorandum and Morgan Stanley's opposition to the motion to dismiss.

                  Defendants' claim that "Plaintiffputs forth no evidence, testimony or affidavits to

support a claim that names and phone numbers are its 'confidential or proprietary' property" is

frivolous as   well   (Defendants' Opposition at 2). The Affidavit of Octoben Walter states very

ctearty that "[c]lient information including identities . . . is confidential and the exclusive

property of the    firm." (Walter Affidavit       dated Sept.   19,2018,atfl12(hereinafter,"Walter

Atr.")). Ms. Walter further states that "Morgan Stanley has implemented strict procedures to

ensure that   highly secret and confidential customer information is secured and not available to

the public. These steps include the Agreements signed by Defendants (and the FA Agreements

signed by Ouwenga and Hendrix) which provide that client information is confidential and

cannot be used for any purpose other than conducting the business of Morgan Stanley." (1d );

(See also   id. at[t13).3

                  The fact that Morgan Stanley's client information is confidential is confirmed by

the JPAs and FA Agreements signed the Defendants, the averments in the Walter                       Aff., and by (i)

the Illinois Trade Secrets Act,7 65 ILCS 1065/4 ("the Act"), which defines "trade secret" to

include a "list of actual or potential customers." Stifel's own policy similarly states                "if   any   of

your personal electronic devices contain customer information (actual or prospective), you must

delete it prior to your resignation." As for Defendants' claim that the information on their

phones or the "birthday      list" is "publicly available," they merely state in their Declarations this is


3contrary to Defendants' position throughout these proceedings, Morgan stanley's code ofconduct, which
Defendants signed and agreed to, is also entirely enforceable. Morgan Stanlqt v. Skowron,989 F. Supp.2d356,36l
(S.D N.Y. December 19,2013) ("Morgan Stanley's Code ofConduct, which was made a condition oiSkowron's
employment, expressly prohibits insider trading and emphasizes the imporlance ofpreserving confidentiqlity.',)
                                                                                                    -conn.
                                                                                          ar *i 1o.
(emphasis added); cf. sherman v. Trovelers Indem. co.,20ll u.s. Dist. LEXIS 4 j739,
                                                                                                             epiit zt,
201l) ("By electronically signing the Arbitration Policy and Defendant's Code ofConduct, which incorpolted
                                                                                                                    the
Arbitration Policy, Plaintiff contractually bound herselfto arbitrate all employment-related'disputes.
                                                                                                       . . l',r.


                                                          8
      Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 9 of 17 PageID #:2571



the case for an unspecified "number" of individuals. (Defendants' Opposition, Exhibits 1-2, at !f

I 5, 'll   9). Moreover, even if a client may be listed in the phone book, the fact that he/she is a

Morgan Stanley client is not, and it would take Defendants a tremendous amount of time to

locate the contact information for these hundreds of clients       (if at all possible). That is why the

Defendants wrongly used the information they retained to begin with, and this is precisely why

the Act expressly protects a      "list of actual or potential customers."

                    The fact that Morgan Stanley has not asserted a trade secrets claim (Defendants'

Opposition at 12-13) also is irrelevant and solely the result ofDefendants' deceptive conduct.

Had Defendants been honest and forthright, Morgan Stanley would have included a trade secrets

claim in its Amended Complaint. Illinois courts have consistently held that the client lists of

financial services firms are entitled to trade secret protection. (Initial Memorandum at         1   1-   l2).

Also, under the Act, injunctive reliefis appropriate in the case ofactual or lhreatened

misappropriation. See 765ILCS 1065/3(a) (emphasis added). In any event, Morgan Stanley

easily satisfies the "reasonable likelihood ofsuccess" threshold on its breach of contract and

breach      ofduty ofloyalty claims, especially in view ofthe ineparable harm it will suffer     and the

equities ofthis case. Indeed, even though Morgan Stanley has not asserted a trade secret claim,

the fact that its client list is trade secret, ipso facto, makes it confidential and protectable under

Delendants' many agreements.

                    Lastly, Defendants' reliance on the Protocol is specious. (Defendants' Opposition

at 14-15). Contrary to Defendants' claims, id. at 15, by being a Protocol member, Morgan

Stanley never "admitted that client names and contact information do not constitute protectable

confidential or trade secret information." Morgan Stanley always retained the right to enforce ils

contractual and other rights in all cases where the departing Financial Advisorjoined a non-




                                                      9
   Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 10 of 17 PageID #:2572



Protocol firm or failed to comply with the Protocol. In the case of Ouwenga, in fact, he violated

the Protocol by improperly retaining the birthdates of nearly 350 clients. Defendants' reliance

on an unreported 2006 Indiana state court decision is also baseless. Unlike the instant case,

Menill Lynch still remained a Protocol        member at the time    it filed that case. Even Stifel   agrees

the Protocol is irrelevant and instructed Defendants not to retain any information (instructions

Defendants blatantty ignored). The Protocol simply has no application where, as in this case,

Morgan Stanley is not a member. See, e.g., Hilliard v. Clark,2007 U.S. Dist. LEXIS 64793

(W.D. Mich. Aug.   3   1, 2007)   (court granted preliminary injunction to non-Protocol member to

preserve the status quo pendilg a FINRA hearing).

       B.      Morsan Stanlev Has No Ad equate Remedv At Law

               Morgan Stanley's Initial Memorandum (at            12- 13)   cited a litany of Illinois cases

making clear a firm suffers irreparable harm where its confidential information has been

misappropriated. The Court previously recognized "Morgan Stanley could clearly establish

ineparable injury if its proofon the merits were stronger." see also Smithson, supra,S43F.

Supp. at 418 ("Where trade secrets and goodwill are involved, the threat is significant that the

harm experienced by the misappropriation oftrade secrets          will   be irreparable.").

               In an after-the-fact attempt tojustily their false Declarations and interrogatory

responses, Defendants feebly argue that Morgan Stanley did not demand the return of their cell

phones. (Defendants' opposition at 3). Defendants ignore completely, however, that Morgan

Stanley demanded the retum        ofall its client information - in any form, including in electronic
form. (Exhibit A hereto). Morgan Stanrey then         sent a   folow-up email demanding the return of
"any other information   (r,   any   form) pertaining to Morgan Stanley clients, including, but not
limited to, client names, telephone numbers, addresses and email addresse_s.
                                                                             . . .,, (Exhibit B




                                                     l0
    Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 11 of 17 PageID #:2573



hereto) (emphasis added).+

                   Defendants also contend they very recently "offered to delete the names                   ofall

Morgan Stanley customers from their phones" and Ouwenga offered "to terminate his

subscription with the Birthday Company and tum over any birthday lists to his lawyers."

(Defendants' Opposition at 5.). This is meaningless. Defendants already used this inlormation

to divert clients and neither the Court nor Morgan Stanley possibly can rely on Defendants'

"word" that they no longer have possession of Morgan Stanley's confidential information.

                   Defendants' contention that a TRO is inappropriate since it is "over three (3)

months after Defendants resigned" also is entirely specious. (Defendants' Opposition at 5).

Any delay is solely attributable to Defendants'false representations. Defendants did not start

backing away from their false statements until October 24, when they finally stated only that

they had not retained any "Morgan Stanley documents." Significantly, at the same time,

Defendants falsely claimed they had contacted clients through "memory, the White Pages, and

other public sources, such as the        Intemet." (Initial Memorandum, Exhibit A).

                  Not until nearly a month later, the day before the Thanksgiving Holiday, did

Defendants finally amend their interrogatory responses to admit that (i) they retained client

information; and (ii) used this information to contact clients. Mindful that the Court denied its

initial   rRo   application based on the evidence, Morgan stanley gave Defendants the opportunity

to address the glaring inconsistencies between their Declarations, their initial interrogatory

responses. and their amended interrogatory responses. In their reply brief in support of their



4Defendants' suggestions in theI latest Declarations that Morgan Stanley should have
                                                                                          installed,,security software',
on their cell phones or completely banned them from using their cell phones while
                                                                                      at Morgan Stanley hive no
support in the law or reality. Indeed, Defendants knew full well that when
                                                                             they left Morga'n Srantey, Uotn n om tfreir
explicit ageements with Morgan Slanley and the explicit instructions from their
                                                                                   new emltoy"r, trrey we.e not to
retain any-information pertaining to Morgan Stanleyclients. Even
                                                                      more important, the implementation of..security
measures" is relevant only to a trade secret claim, and not to the
                                                                   breach ofcontract-and ottieraf"ir,            uy
Morgan Stanley in this case.                                                                            "rr",rao

                                                          1l
   Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 12 of 17 PageID #:2574



motion to dismiss filed on December 10, however, Defendants said nothing. The very next day,

Morgan Stanley filed its renewed TRO application. Simply put, Morgan Stanley acted as

expeditiously as possible once it finally discovered the truth about Defendants' conduct.

                   Defendants' argument that the Court cannot resolve Morgan Stanley's renewed

TRO motion "in a vacuum           -   without evidence or testimony" is equally baseless. (Defendants'

Opposition at 4). The Court has all the evidence it needs to grant Morgan Stanley's TRO

motion; namely, Defendants' own admissions.5 In a transparent effort to "muddy the waters,"

Defendants also suddenly filed a motion to compel. Defendants conspicuously fail to advise the

Court that Morgan Stanley's counsel informed Defendants' counsel of its position with respect to

the issue forming the basis of Defendants' motion to compel on October 10. (Exhibit C hereto).

                   Defendants' motion to compel, related to Morgan Stanley's "policies conceming

its efforts to protect the confidentiality of its alleged client information," see Defendants'

Opposition at 2, is without merit in any event. Not only did Stifel strictly instruct Defendants not

to retain any client information, Morgan Stanley already has produced all the confidentiality

agreements signed by Defendants, the additional measures Morgan Stanley employs to protect




5Defendants argu e that "in almost all the cases lcited by Morsan Stan leyl. the Court's rulins came after a
oreliminarv iniunction evide tiarv hearing with witnesses." (Defendants' Opposition at 6-7) (emphasis in original).
In the seven cases referenced by Defendants, a temporary restraining order pas actually issued in three,_and there is
no indication that the panies in the other matlers even sought a TRO. See A-Tech Computer Seryices, lnc. y. Soo
Hoo,254 lll. App. 3d 392,395 ( f i Dist. 1 993) ("trial court entered a temporary restraining order against defendants
to preserve the status quo and to restrict defendant pursuant to the non-solicitation agreement"): Tyler Enterprises t,.
Shc{er,214 Ill App. 3d 145 (3'd Dist. 199 l) (no indicalion that TRO was sought): llolf and Conpany v. ll/oldron, 5l
Ill. App. 3d 239 ( l'r Dist. 1977) Gam e); The lte'sel Co., tnc. v. Busa,28 l. App. 3d 686, 693 ( I Disr. 1975) (,,The
                                                                                                          "
order ofthe circuit coun denying the issuance ofa temporary injunction is reversed and remanded with directions to
enter the temporary injunction pending the disposition ofthe case on its merits."): Girl Scouts of Monitou Council,
Inc. v. Girl scouts of u.s.A., 549 F.3d I079, 1085 (7rh cir. 2008) (no indication that TRo was sought); Fqlcon y.
corr's Beverages, Inc., 165 lll. App. 3d 8 I 5, 8 | 8 ( I 't Dist. l9s7) ("on october 24, | 986, a tempoiary restrain ing
order was issued."); Goodmqn v. lllitrois Departnent of Financial aru) Professional Regulation, llO f 3d +lZ,        +ll
(7'h Cir.2005) (no indication that TRo was sought). Significantly, Delendants ignore
                                                                                             fre fact tire TROs are
routinely issued in these types olcases, including in Merrill Lynch v. Salvono, supra; Merrill Lynch v. Cross,
                                                                                                                     supra;
IDS v. Smithson, supra; Merrill Lynch v. potinkin, supra.




                                                            12
   Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 13 of 17 PageID #:2575



the confidentiality of its client information are set forth in the Walter   Aff., and Morgan Stanley

has stood ready for months to produce Ms. Walter for a deposition.

               In reality, the only ones "stonewalling" in the discovery process are Defendants.

On December 4, Morgan Stanley counsel advised Defendants' counsel that "[a]t thisjuncture,

although my client still has not received certain documents from your clients and awaits Stifel's

production, we nonetheless are prepared to discuss deposition scheduling as soon as possible.

Thanks, and I look forward to hearing from you promptly." (Exhibit D). Morgan Stanley heard

nothing in response. It is clear Defendants do not want to sit for testimony, either in a

deposition or at a FINRA hearing. This is all the more reason that the Court should issue a TRO.

               Defendants' citation to Morgan Stanley's FINRA claim is extraordinarily

disingenuous as well. (Defendants' Opposition at 7). Defendants fail to advise the Court that, in

addition to seeking damages for the harm inflicted upon it to date, Morgan Stanley also is

seeking a permanent injunctionfrom the FINRA panel. Equally without merit is Defendants'

contention that any TRO should be limited to the o'non-use and/or retum" of information because

Morgan Stanley "has not set forth any new evidence (since its first motion was denied) that the

Defendants wrongfully solicited any    clients." (Defendant's Opposition at 6). Indeed, in the        case

ofOuwenga and Hendrix, both expressly agreed that "[i]n the event you breach azy ofyour

obligations" that Morgan Stanley would be entitled to a TRO enforcing c// oftheir obligations,

including their covenant not to solicit clients. (Amended Complaint, Exhibit C        at,1T   4.1).

               Likewise, in the JPAs, Defendants agreed that a breach of ,,any,, oftheir

covenants would cause Morgan Stanley to "suffer immediate and irreparable harm" and entitle             it
to "appropriate injunctive relief." (Amended complaint, Exhibit A at
                                                                            1IV).   Defendants have

benefitted tremendously by improperly using Morgan Stanley,s client information
                                                                                to divert




                                                  l3
   Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 14 of 17 PageID #:2576



business to   Stifel. Moreover, this Couft cannot rely on the veracity of anyhing Defendants   say,

including any denials that they have solicited clients. It also would be a waste ofjudicial

resources to require Morgan Stanley to engage in "piecemeal" litigation, issuing a TRO to

enforce Defendants' confidentiality obligations now, only to entertain a totally separate TRO

application at a later date. The only "appropriate injunctive relief," as provided for under the

JPAs, is to require Defendants to honor all   oftheir obligations.

                 Perhaps the case that best sums up Morgan Stanley's right to a TRO is Patinkin,

supro, 1991 U.S. Dist. LEXIS 6210, where the Court stated it "believes that the denial ofthe

extension ofthe TRO under the circumstances presented in this case would leave Menill Lynch

vulnerable to the same conduct from other employees. Hence, the potential harm plaintiff faces,

on several levels, is enormous." Id. at**19-20. Here, even more so, Morgan Stanley and other

firms would be left vulnerable to the same conduct from other employees in the future. In

addition to violating their obligations, Defendants escaped accountability by filing false

Declarations and false interrogatory responses. A TRO is necessary both to protect Morgan

Stanley from further ineparable harm and to protect the integrity    ofthe Court.

       C.        Granting Injunctive Relief Outweighs Denial, Is In the Public Interest And
                 Will Prooerlv Restor e the Status Ouo

                Lastly, the benefit of a TRO far outweighs any detriment to Defendants and is in

the public interest. Defendants have breached their contractual and other legal obligations to

Morgan Stanley. Even worse, Defendants blatantly misled this Court in their Declarations.

                In a strategic bid for sympathy, Defendants depict themselves as "hard working

financial advisors working in a small community where reputations still count.,, (Defendants,

opposition at 15). Ifone were to accept this argument, any party wourd be free to submit
                                                                                         false

Declarations, provide false interrogatory responses, retain and use confidential
                                                                                 information in


                                                  t4
      Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 15 of 17 PageID #:2577



violation oftheir contractual and other obligations, ignore the express instructions oftheir new

employer, but evade accountability simply because they live in a "small community." Any such

argument is patently absurd. Furthermore, Defendants will not be precluded from engaging in

their chosen profession. Morgan Stanley seeks only to enjoin Defendants from unfairly

competing with Morgan Stanley by violating their covenants not to solicit clients or misuse

confi dential information.

                Notably, in their opposition (at 15), Defendants spend only one paragraph on the

equities and do not cite a single case. That is because Illinois courts repeatedly have held that

the equities favor the firm, not those who violate their obligations   .   See   Merrill Lynch v. Cross,

supra, 1998 U.S. Dist. LEXIS 3188, at *6 ("The balance ofhardships, in this case, also favors

the   plaintiff. The harm to Merrill Lynch from   the defendant's use and disclosure ofconfidential

information and trade secrets clearly outweighs any harm to Cross from refraining, for a very

limited period of time, from contacting such customers and using Merrill Lynch's trade secrets

and customer   information."); see also lnitial Memorandum at 13-14.

                                          CONCLUSION

                Having fooled (or more accurately lied to) the Court once in order to evade a

TRO, Defendants are seeking to repeat this same cynical strategy. But no matter how hard they

try, Defendants cannot escape their false Declarations and intenogatory responses, blatant

contractual and other breaches, and Illinois law. It is time for Defendants to finally live up to

their commitments and to be held accountable for their misconduct. Morgan Stanley respectfully

requests that its renewed motion for a TRO be granted.




                                                  l5
  Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 16 of 17 PageID #:2578



                                            Respecttully submitted.


                                            /s/Jerr.vM. Santaneelo
                                            Jeny M. Santangelo
                                            (ARDC#6187833)
                                            SPERLING & SLATER
                                            55 West Monroe Street, Suite 3200
                                            Chicago, Illinois 60603
                                            Tel: (312) 641-3200
                                            Fax: (312) 641-6492
                                            i santangelo@sperline-law.com




                                                        and



                                            /s/ Thomas J. Momiian
                                            Christopher C. Coss
                                            Thomas J. Momjian
                                            COSS & MOMJIAN, LLP
                                             111 Presidential Blvd., Suite 214
                                            BalaCynwyd, PA 19004
                                            Tel: (610) 667-6800
                                            Fax: (610) 667-6620
                                            ccc@cossmomj ian.com
                                            tjm@cossmomjian.com

Dated: December 19, 2018




                                       t6
 Case: 1:18-cv-06373 Document #: 75 Filed: 12/19/18 Page 17 of 17 PageID #:2579



                                 CERTIFICA           OF SERVICE

       I hereby certify that I caused   a true and correct copy   ofthe foregoing Plaintiff s Reply

Memorandum to be served this l9th day of December, 2018, via the ECF system, to Defendants'

counsel-



                                                           %
                                                        fhomas J. Momjian
